     Case 1:20-cv-00473-NONE-EPG Document 9 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
         JOHN JACOB GULLATT, III                                    CASE NO. 1:20-cv-00473-EPG
10
                               Plaintiff,                          ORDER DIRECTING THE CLERK’S OFFICE
11                                                                 TO ADMINISTRATIVELY RE-DESIGNATE
                                                                   THIS ACTION AS A 440 CIVIL ACTION,
12               v.                                                ASSIGN A DISTRICT JUDGE, AND ISSUE
                                                                   ALL APPLICABLE STANDING ORDERS,
13                                                                 SCHEDULING ORDERS, AND PROCESS
         JEFF DIRSKE, et al.,
14                                                                 ORDER VACATING FIRST
                               Defendants.                         INFORMATIONAL ORDER IN PRISONER /
15                                                                 CIVIL DETAINEE CIVIL RIGHTS CASE
16                                                                 (ECF No. 3)
17

18

19              Plaintiff John Jacob Gullatt, III, a prisoner proceeding pro se, filed the complaint
20   commencing this action on April 2, 2020. (ECF No. 1). On April 3, 2020, the Court issued a First
21   Informational Order in Prisoner / Civil Detainee Civil Rights case. (ECF No. 3). That order is
22   provided in cases brought by a prisoner challenging aspects of his or her detention. Upon
23   additional review, the Court has discerned that Plaintiff’s complaint concerns activities that
24   happened before his detention. Accordingly, that April 3, 2020 order is not relevant.1
25              Accordingly, the Court HEREBY ORDERS:
26              1. That the First Informational Order in Prisoner / Civil Detainee Civil Rights Case (ECF
27

28   1
         The Court notes that some aspects of the order may still be useful for Plaintiff as background information.
                                                                   1
     Case 1:20-cv-00473-NONE-EPG Document 9 Filed 07/20/20 Page 2 of 2

 1               No. 3) be VACATED;

 2         2. That the Clerk of Court re-designate this action as a 440 civil action;

 3         3. That the Clerk of Court assign a district judge to this case; and

 4         4. That the Clerk of Court issue all applicable standing orders, scheduling orders, and

 5               process.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     July 17, 2020                             /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
